FILED
                            NOT FOR PUBLICATION                              AUG 07 2012

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



LOMEL ANTOINE HAMILTON,                          No. 09-56814

              Petitioner - Appellant,            D.C. No. 2:09-cv-04960-JFW-CT

  v.
                                                 MEMORANDUM *
L. S. MCEWEN, Warden of Kern
Valley State Prison,

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                        Argued and Submitted July 13, 2012
                               Pasadena, California

Before:       KOZINSKI, Chief Judge, REINHARDT and WATFORD, Circuit
              Judges.

       Lomel Hamilton claims that officers violated his Miranda rights and that the

state court therefore erred in admitting his confession at trial. See Miranda v.

Arizona, 384 U.S. 436, 444 (1966).



          *
             This disposition isn’t appropriate for publication and isn’t precedent
except as provided by 9th Cir. R. 36-3.
                                                                                   page 2

      Relying on Oregon v. Bradshaw, 462 U.S. 1039 (1983), and Edwards v.

Arizona, 451 U.S. 477 (1981), the state court of appeal concluded that Hamilton

initiated the phone call during which he confessed out of a desire to have a

generalized discussion about the investigation and that he knowingly and

intelligently waived his previously invoked right to have counsel present during

police interrogation. Neither of those determinations represents “a decision that

was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States.” 28 U.S.C.

§ 2254(d)(1). As a result, we are bound by the state court of appeal’s finding of

waiver.

       Since Hamilton waived his right to counsel, the trial court didn’t err in

admitting his confession into evidence.


      AFFIRMED.